EQUAL ENERGY TRUST CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands of Canadian dollars) September 30, 2010 December 31, 2009 Assets Current assets Cash and cash equivalents Accounts receivable (note 10) Prepaid expenses, deposits and other Current portion of long-term receivables (note 3) - Commodity contracts (note 10) Long-term receivable (note 3) Property, plant and equipment (note 4) Future income tax asset - Liabilities Current liabilities Accounts payable and accrued liabilities Commodity contracts (note 10) Future income tax liability 69 Long-term debt (note 5) Convertible debentures (note 6) Asset retirement obligations (note 7) Future income tax liability Shareholders’ equity (note 1 and 8) Common shares - Unitholders’ capital - Equity component of convertible debentures (note 6) Contributed surplus Accumulated other comprehensive loss (note 9) ) ) Deficit (note 1) See accompanying notes to the consolidated financial statements. EQUAL ENERGY LTD. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS Three months ended Nine months ended (unaudited) (in thousands of Canadian dollars) September 30 September 30 Revenues Oil and natural gas Realized gain on commodity contracts (note 10) Unrealized gain/(loss) on commodity contracts (note 10) ) ) Royalties ) Expenses Production Transportation General and administrative Interest expense (note 11) Share-based compensation expense (note 8) Depletion, depreciation and accretion (notes 4 and 7) Foreign exchange (gain) loss ) ) Loss before income taxes ) Income taxes Current - - Future taxes reduction ) Loss ) Other comprehensive loss Foreign currency translation adjustment (note 9) Comprehensive loss ) Loss per share (note 8) – Basic and diluted ) CONSOLIDATED STATEMENTS OF DEFICIT (unaudited) (in thousands of Canadian dollars) Deficit, beginning of period ) Reduction of deficit on Arrangement (note 1) - - - Loss ) Deficit, end of period ) See accompanying notes to the consolidated financial statements. EQUAL ENERGY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Nine months ended (unaudited) (in thousands of Canadian dollars) September 30 September 30 Cash provided by (used in): Operating Loss ) Depletion, depreciation and accretion (notes 4 and 7) Future taxes (reduction) Unrealized commodity contracts loss (gain) (note 10) ) ) Foreign exchange loss Share-based compensation (note 8) Non-cash interest expense on convertible debentures Cash paid on asset retirement obligations (note 7) Changes in non-cash working capital items ) Financing Repayment of long-term debt (note 5) Redemption of convertible debentures - ) - ) Issue of shares, net of issuance costs (note 8) - - ) Investing Property, plant and equipment additions ) Capital expenditure to be recovered (note 3) - ) - ) Repayment of long-term receivable (note 3) - Proceeds on disposal of property, plant andequipment - - Changes in non-cash working capital items ) Foreign exchange on financial balances ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period See accompanying notes to the consolidated financial statements. EQUAL ENERGY LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. General Equal Energy Ltd. (“Equal” or the “Company”) is a value oriented exploration and production oil and gas company. On May 31, 2010, Equal completed its previously announced Arrangement to convert from an income trust to a corporation through a business combination pursuant to an arrangement under the Business Corporations Act (Alberta) and related transactions (the “Arrangement”).Unitholders of the Trust received one Equal common share for every three Enterra Energy Trust units held.Enterra’s Board of Directors and management team continued as Equal’s Board of Directors and management team.Immediately subsequent to the Arrangement, former Enterra unitholders held 100 percent of the equity in Equal and Equal effected an internal reorganization whereby, among other things, the Trust was dissolved and the Company received all of the assets and assumed all of the liabilities of the Trust. The outstanding convertible debentures of the Trust were assumed by Equal as a result of the Arrangement and are convertible into common shares of the Company, rather than trust units of the Trust, at a conversion price of $27.75 per share for the 8% convertible debentures and $20.40 for the 8.25% convertible debentures. In connection with the Arrangement, Equal assumed all of the obligations of the Trust in respect of outstanding equity incentive rights.The Arrangement did not result in the acceleration of vesting of any outstanding equity incentive rights.Upon exercise of any outstanding trust unit option, restricted unit and performance unit, the holders will receive one-third of one Equal share for each pre-consolidation trust unit they would have otherwise been entitled to receive in accordance with the Trust Unit Option Plan and the Restricted Unit and Performance Unit Plan.Option exercise prices were increased by three times to reflect the unit consolidation which took place at the time of the Arrangement. Pursuant to the Arrangement, shareholders’ capital was reduced by the amount of the deficit of the Trust on May 31, 2010 of $453.9 million. The Arrangement has been accounted for on a continuity of interest basis and accordingly, the consolidated financial statements for periods prior to the effective date of the Arrangement reflect the financial position, results of operations and cash flows as if the Company had always carried on the business formerly carried on by the Trust.Information herein with respect to Equal includes information in respect of the Trust prior to completion of the Arrangement to the extent applicable unless the context otherwise requires. 2. Basis of presentation The interim consolidated financial statements of Equal Energy Ltd. have been prepared by management in accordance with Canadian generally accepted accounting principles.These interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements of the Trust for the fiscal year ended December 31, 2009.These financial statements should be read in conjunction with the 2009 annual consolidated financial statements of the Trust.The interim consolidated financial statements contain disclosures which are supplemental to the Trust’s annual consolidated financial statements. These consolidated financial statements include the accounts of the Company and its subsidiaries.All inter-company accounts and transactions have been eliminated. Certain comparative figures have been reclassified to conform to the presentation adopted in the current period. 3. Long-term receivable In 2006 Equal entered into a farm-out agreement with Petroflow Energy Ltd. and its subsidiaries (“JV Participant”), a public oil and gas company, to fund the drilling and completion costs of the undeveloped lands in Oklahoma.Per the agreement, JV Participant paid 100% of the drilling and completion costs to earn 70% of Equal’s interest in the well and Equal was required to build the infrastructure to support these wells, such as pipelines and salt water disposal wells.The infrastructure costs incurred by Equal are recoverable from JV Participant over three years with interest charged at a rate of 12% per annum.Infrastructure costs incurred by Equal were accounted for as a finance lease; therefore, the capital costs incurred were not included in property, plant and equipment but were recorded as current and long-term receivables.The interest income on the long-term receivable was recorded as a reduction in interest expense. In December 2009 Equal delivered a notice of termination for non-performance under the terms of the farm-out agreement with JV Participant.JV Participant was required to maintain a certain pace of drilling to continue its right to drill on lands owned by Equal but ceased drilling in February 2009 and had not indicated that it will be able to continue drilling with any certainty.Final notice of termination of the farm-out agreement was delivered in January 2010.Management anticipates that a fee will be charged to JV Participant for use of the infrastructure assets upon termination of the existing arrangement as a capital disposal fee against production from the producing wells. In April 2010, a notice of default was sent to JV Participant which accelerated the capital recovery amortization payments such that the entire receivable amount is due and payable. In May 2010, subsidiaries of JV Participant filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code.Equal continues to operate the wells in which JV Participant’s subsidiaries share a working interest and will defend its rights in the bankruptcy proceedings.Currently, Equal has entered into the process of arbitration with the JV Participant regarding the dissolution of the farm-out agreement.The arbitration hearings are scheduled for early 2011. From JV Participant, as at September 30, 2010, a total of $13.0 million is due under the farm-out agreement which is classified as a long-term receivable and $7.2 million is due in joint interest billings which is classified in accounts receivable. 4.Property, plant and equipment (in thousands of Canadian dollars) September 30, 2010 December 31, 2009 Petroleum and natural gas properties, including production and processing equipment Accumulated depletion and depreciation ) ) Net book value For the Canadian operations, at September 30, 2010, costs of undeveloped land and seismic of $11.7 million (December 31, 2009 - $9.8 million) were excluded from and $2.1 million (December 31, 2009 - $1.8 million) of future development costs were added for purposes of the calculation of depletion expense.For the U.S. operations, at September 30, 2010, costs of undeveloped land of $9.8 million (December 31, 2009 – $10.3 million) were excluded from and $65.4 million (December 31, 2009 - $67.6 million) of future development costs were added for purposes of the calculation of depletion expense. Depletion and depreciation expense related to the Canadian and the U.S. cost centers for the three months ended September 30, 2010 were $11.2 million and $8.0 million respectively (three months ended September 30, 2009 – $12.0 million and $7.8 million, respectively) and for the nine months ended September 30, 2010 were $35.5 million and $23.1 million respectively (nine months ended September 30, 2009 – $39.2 million and $26.8 million, respectively). During Q3 2010, a negligible amount of general and administrative expenses (Q3 2009 – nil) and $0.2 million (Q3 2009 – $0.2 million) of share-based compensation were capitalized and included in the cost of the petroleum and natural gas properties. Equal completed ceiling test calculations for the Canadian and U.S. cost centers at September 30, 2010 to assess the recoverability of costs recorded in respect of the petroleum and natural gas properties.The ceiling test calculations did not result in a write down of the U.S. cost center or the Canadian cost centre (there were no write downs in Q3 2009). 5.Long-term debt (in thousands of Canadian dollars) September 30, 2010 December 31, 2009 Revolving credit facility Operating credit facility - - Long-term debt On June 25, 2010, the Company’s Bank Syndicate completed a review of the borrowing base which took into account the divesture on July 7, 2010 and increased the borrowing base to $125.0 million from $110.0 million.The next scheduled review of the borrowing base is anticipated to be December 2010.Changes to the amount of credit available may be made after these reviews are completed.The revolving and operating credit facilities are secured with a first priority charge over the assets of Equal.The maturity date of the revolving and operating credit facilities is June 24, 2011 and should the lenders decide not to renew the facility, the debt must be repaid by June 24, 2012. Interest rates and standby fees for the credit facilities are set quarterly according to a grid based on the ratio of bank debt to cash flow with the interest rates ranging between 2.5% to 4.5% plus the Canadian dollar BA (“Bankers Acceptance”) or U.S. dollar LIBOR rate.For any unused balance of the credit facility, between 0.625% to 1.125% is charged as a standby fee which is recorded in interest expense.For Q3, 2010, the base interest rate and standby fee were 2.75% and 0.6875%, respectively. As at September 30, 2010 all borrowings under the facilities were denominated in Canadian dollars and interest was being accrued at a rate of 3.95% per annum.At September 30, 2010, letters of credit totaling $0.5 million reduced the amount that can be drawn under the operating credit facility. Equal is required to maintain several financial and non-financial covenants and an interest coverage ratio of 3.0:1.0 as calculated pursuant to the terms of the credit agreement.For the 12 months ended September 30, 2010, the interest coverage ratio was 5.16 (September 30, 2009 – 5.32).Equal is in compliance with the terms and covenants of the credit facilities as at September 30, 2010. 6.Convertible debentures Pursuant to the Arrangement, Equal assumed the convertible debentures of Enterra which consisted of $80.2 million in face value of 8.0% convertible debentures and $39.6 million in face value of 8.25% convertible debentures.The 8% and 8.25% convertible debentures are convertible at the option of the holder into common shares at any time prior to the maturity date at the conversion price of $27.75 and $20.40, respectively, per common share. At September 30, 2010, the Company had $80.2 million in face value of 8% convertible debentures outstanding with an estimated fair value of $81.7 million and $39.6 million in face value of 8.25% convertible debentures outstanding with an estimated fair value of $40.7 million. (in thousands of Canadian dollars) 8% Series 8.25% Series Total Equity Component Balance, December 31, 2009 Accretion - Balance at September 30, 2010 During Q3 2010, Equal made the necessary filings, and received the necessary approvals, to make a normal course issuer bid for its 8.25% convertible debentures and its 8.00% convertible debentures.The normal course issuer bid is effective until August 5, 2011. 7.Asset retirement obligations The asset retirement obligations were estimated by management based on Equal’s working interests in its wells and facilities, estimated costs to remediate, reclaim and abandon the wells and facilities and the estimated timing of the costs to be incurred.At September 30, 2010, the asset retirement obligation is estimated to be $21.1 million (December 31, 2009 – $21.1 million), based on a total future liability of $38.9 million (December 31, 2009 - $38.5 million).These obligations will be settled at the end of the useful lives of the underlying assets, which currently averages six years, but extends up to 20 years into the future. This amount has been calculated using an inflation rate of 2.0% and discounted using a credit-adjusted interest rate of 8.0% to 10.0%. The following table reconciles the asset retirement obligations: (in thousands of Canadian dollars) September 30, 2010 December 31, 2009 Balance, beginning of period Additions 51 Accretion expense Acquisitions 24 24 Dispositions ) - Costs incurred ) ) Foreign exchange ) ) Balance, end of period 8.Shareholders’ equity a.Trust units The following provides a continuity of the trust units from January 1, 2010 up to the Arrangement date on May 31, 2010: (in thousands of Canadian dollars except number ofshares) Number of Shares Amount Trust Units -January 1, 2010 Issued under restricted unit plan Trust Units – prior to the Arrangement b. Common shares An unlimited number of common shares may be issued. Issued and outstanding common shares In connection with the Arrangement, the trust units were exchanged for common shares of Equal on a three for one basis and common shares was reduced by the deficit from the Trust as of May 31, 2010 of $453.9 million. The following provides a continuity of share capital from the Arrangement date on May 31, 2010 through September 30, 2010: (in thousands of Canadian dollars except number of shares) Number of Shares Amount Conversion – Effected through Plan of Arrangement Reduction in common shares for deficit amounts - ) Issued under restricted share plan Issued under equity offering(net of issue costs/tax) Balance at September 30, 2010 Immediately prior to the Arrangement 65,708,026 trust units were issued and outstanding.These trust units were exchange for 21,902,530 common shares. Contributed surplus (in thousands of Canadian dollars) Balance at December 31, 2009 Share option based compensation Restricted and performance share compensation Transfer to shares on restricted share exercises ) Balance at September 30, 2010 Share options In connection with the Arrangement, Equal assumed all of the obligations of the Trust in respect of outstanding equity incentive rights.The Arrangement did not result in the acceleration of vesting of any outstanding equity incentive rights.Upon exercise of outstanding trust unit options, holders will receive one-third of one Equal share for each pre-consolidation trust unit they would have otherwise been entitled to receive in accordance with the Trust Unit Option Plan.Option exercise prices were increased by three times to reflect the unit consolidation which took place at the time of the Arrangement. Upon approval of the Arrangement, Equal has a Share Option Plan where the Company may grant share options to its directors, officers and employees.Each share option permits the holder to purchase one share at the stated exercise price.All options vest over a 1 to 3 year period and have a term of 4 to 5 years.The exercise price is equal to the market price at the time of the grant.The forfeiture rate is estimated to be 16%. The following options have been granted: (in Canadian dollars, except for number of options) Number of options(1) Weighted-average exercise price (1) Options outstanding at December 31, 2009 $ Options granted Options forfeited ) Options outstanding at September 30, 2010 $ Options exercisable at September 30, 2010 $ (1)Restated to reflect the three for one exchange of trust units for common shares. (in Canadian dollars, except for number of options) Exercise price range (1) Number of options Weighted average exercise price Weighted average remaining contract life in years Number of options exercisable Weighted average price of exercisable options $
